—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Mahon, J.), entered June 27, 2001, which granted the motion of the defendant Joseph Buffalino for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted summary judgment in favor of the defendant Joseph Buffalino (hereinafter the defen*382dant), dismissing the complaint insofar as asserted against him. The defendant established that he did not install the allegedly defective closet door, that he was an out of possession landlord who did not retain sufficient control over the leased premises to be held to have had constructive notice of the alleged condition, and that he was not contractually obligated to perform maintenance and repairs upon the premises (see Wheeler v Princess Assoc., 259 AD2d 611; Gallo v Apollon City Corp., 278 AD2d 363; Putnam v Stout, 38 NY2d 607). While reservation of a right to reenter the premises for the purpose of inspection and repair may constitute sufficient retention of control, the plaintiff failed to offer evidence of a significant structural defect or of any specific statutory violations (see Stark v Port Auth. of N.Y. & N.J., 224 AD2d 681).
The plaintiff’s remaining contentions are without merit. Altman, J.P., S. Miller, McGinity and Schmidt, JJ., concur.